Third District Court of Appeal
                                State of Florida

                           Opinion filed March 18, 2015.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                 No. 3D14-690
                           Lower Tribunal No. 07-1654
                              ________________


                       Trek Bicycle Corporation, etc.,
                                     Appellant,

                                         vs.

                               Antonio Miguelez,
                                     Appellee.


      An appeal from the Circuit Court for Miami-Dade County, David C. Miller,
Judge.

       Fudge & McArthur and Rebecca O’Dell Townsend and Tara A. Zimmerman
and Donna J. Fudge (St. Petersburg); Banker Lopez Gassler and Mark D. Tinker
(St. Petersburg), for appellant.

     Richard B. Rosenthal; Malove Henratty and Stephen L. Malove and Scott L.
Henratty (Ft. Lauderdale), for appellee.


Before SUAREZ, SALTER, and SCALES, JJ.

      SUAREZ, J.

      Trek Bicycle Corporation seeks to reverse the judgment and resulting

damages award entered against it after a jury trial on the issue of negligent failure
to warn. The law suit arose out of personal injuries sustained by the Plaintiff,

Antonio Miguelez, when an object got caught in the front wheel spokes of his Trek

road bike, causing the wheel to suddenly stop when the object hit the front carbon

fiber forks of the bike. The issue before this court is whether Trek’s failure to

place the following warning on the bike is the proximate legal cause of plaintiff’s

injuries:

       WARNING: Damaged carbon fiber can fail suddenly, causing serious
       injury or death. Carbon fiber can conceal damage from an impact or
       crash. If you suspect your bike has been impacted or crashed,
       IMMEDIATELY STOP RIDING. Take the bike to a dealer.

We conclude that failure to warn is not the proximate cause of the plaintiff’s

injuries and reverse.

       Antonio Miguelez was riding his new Trek road bike on the shoulder of the

Rickenbacker causeway when the bike abruptly stopped.           Miguelez fell and

sustained face, jaw and shoulder injuries. Upon examination of the bike, it was

apparent that an object had gotten caught in the rotating spokes of the front wheel.

The object hit the back sides of the front carbon fiber forks causing the wheel to

suddenly stop rotating. The debris hit the front forks with enough force to crack

them. The front forks buckled, the bike collapsed, and Miguelez was injured as he

fell forward onto the handlebars.

       Miguelez sued the bicycle manufacturer Trek, and the bike retailer from

whom he had recently purchased the bike, for personal injuries, asserting product

liability claims of defective design, defective manufacture, and failure to warn. At

                                         2
trial, Trek obtained directed verdicts on the claims of defective design and

defective manufacture. The trial court denied Trek’s motion for directed verdict on

the failure to warn claim. That was the only issue that went to the jury. The jury

returned a verdict against Trek (but not the bicycle retailer) for negligent failure to

warn, and awarded Miguelez a total of $800,000.00.

       Miguelez argued that had the warning sticker been on the bike alerting him

to the potential of carbon fiber to crack and possibly fail when damaged, he would

not have purchased the bike (or a bike with carbon fiber forks).1 This assertion, he

argues, is sufficient to survive a motion for directed verdict on the issue of

causation as an element of negligent failure to warn.    Miguelez had the burden of

proof to introduce evidence that it was more likely than not that Trek’s failure to

place the warning sticker on the bike was a substantial factor in bringing about the

event that led to his injuries.   In reviewing a trial court's denial of a motion for

directed verdict, we must evaluate the evidence in the light most favorable to

Miguelez, the non-moving party. See Posner v. Walker, 930 So. 2d 659, 665 (Fla.

3d DCA 2006); Floyd v. Video Barn, Inc., 538 So. 2d 1322, 1325 (Fla. 1st DCA

1989). The question is whether the failure to have the warning on the bike is the

proximate legal cause of the injuries sustained by Miguelez. We conclude it was

not.



1 At trial, Trek testified that the label was on the bike. Miguelez testified that the
label was not on the bike at the time he purchased it. For this opinion, we will
assume the label in question was not on the bike at the time of purchase.
                                            3
      The issue of proximate causation is generally a question of fact concerned

with “whether and to what extent the defendant's conduct foreseeably and

substantially caused the specific injury that actually occurred.” McCain v. Florida

Power Corp., 593 So. 2d 500, 502 (Fla. 1992). The Florida Supreme Court has

stated that “harm is ‘proximate’ in a legal sense if prudent human foresight would

lead one to expect that similar harm is likely to be substantially caused by the

specific act or omission in question.” McCain, 593 So. 2d at 503. The conduct

alleged here, failure to warn that damaged carbon fiber could fail suddenly, was

not the conduct which was the proximate cause of the injury in this case. Road

debris getting caught in the front spokes causing the wheel to suddenly stop is the

proximate cause. The possibility of encountering road debris in the manner that

Miguelez unfortunately experienced did not, however, have to do with the lack of

warnings about carbon components, but had to do with the conditions of the road -

conditions presented to all bicyclists regardless of the materials from which the

bicycle is constructed, conditions certainly outside of the manufacturer’s control.

When front tire rotation is suddenly stopped – whether from hard braking, hitting a

pothole, or, as in this case, from a foreign object tangling the spokes, the likely

result is that the rider will fall or be thrown from the bike by sheer momentum.

This is a danger independent of the materials used in the bike’s construction. To

link a failure to warn of the potential of damaged carbon fiber to fail to Miguelez’s

choice of bicycle, and, in turn, to an event that might occur to any bicyclist using


                                         4
the equipment as intended, is stretching the concept of proximate legal causation

too far. See Gooding v. Univ. Hosp. Bldg., Inc., 445 So. 2d 1015, 1018 (Fla. 1984)

(“A mere possibility of such causation is not enough; and when the matter remains

one of pure speculation or conjecture, or the probabilities are at best evenly

balanced, it becomes the duty of the court to direct a verdict for the defendant”

(quoting W. Prosser, Law of Torts § 41 (4th ed. 1971))); Tampa Elec. Co. v. Jones,

190 So. 26, 27 (Fla. 1939) (holding that, in negligence actions, Florida courts

follow the “more likely than not” standard of causation, i.e., they require proof that

the negligence “probably caused” the plaintiff's injury).         We conclude that

Miguelez failed to prove that the fork collapse was more likely than not a result of

Trek’s negligent failure to place a warning sticker on the bike frame. In other

words, Miguelez’s injury is not one that “naturally and ordinarily should have been

regarded as a probable, and not a merely possible, result” of the failure to warn,

and the trial court erred by denying Trek’s motion for directed verdict on this issue.

See Tampa Elec. Co., 190 So. at 27 (“A proximate cause produces the result in

continuous sequence, and without which the result would not have occurred.”).

      Miguelez did not meet his burden to prove that Trek’s alleged failure to

warn of the inherent characteristics of damaged carbon fiber was, as a matter of

law, a proximate legal cause of his injuries. As there was no evidence upon which

the jury could legally base a verdict regarding legal causation for failure to warn,

the trial court should have granted Trek’s motion for directed verdict.2          We


                                          5
therefore reverse the final judgment and remand for entry of judgment in favor of

Trek Bicycles. We need not address the remaining issues on appeal.

      Reversed and remanded.




2 The risk of injury presented by the present case is also not one of affirmative
misuse of the product, and we find the cases relied upon by Miguelez to be
inapposite. See e.g., Sta-Rite Indus., Inc. v. Levey, 909 So. 2d 901, 905 (Fla. 3d
DCA 2004); Giddens v. Denman Rubber Mfg. Co., 440 So. 2d 1320, 1323 (Fla.
5th DCA1983). Those cases have to do with a manufacturer’s negligent failure to
warn that affirmative misuse of a product could lead to injury or death,
circumstances not present here.
                                         6